Sturgis, J.
This is a suit against the defendant for alienating the affections of the plaintiff’s husband. At the close of the evidence, upon motion, the presiding Justice directed a verdict for the defendant. An exception was allowed.
By R. S., Chap. 74, Sec. 7, a married woman may recover damages in an action on the case for the alienation of the affections of her husband or the loss of his aid, comfort and society by any arts, enticements and inducements of another woman more than eighteen years of age.
*415Alienation of affections only is alleged. A detailed statement of the testimony is unnecessary. Giving the most favorable view to the evidence introduced by the plaintiff, a prima facie case of alienation of the affections of the plaintiff’s husband may be found. It is settled law that a verdict should not be directed for a defendant if, upon any reasonable view of the testimony, under the law, the plaintiff can recover. Tomlinson v. Clement Bros., 130 Me., 189.

Exception sustained.